DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims: 1-5, 29-33, 53-57, 77-81, 101 draw to Using both a first number of DCI sizes parameter and a second number of DCI sizes parameter, classified in class H04W 72/044.
Claims: 1, 6-9, 23, 30, 34, 35, 47, 54, 58, 59, 71, 78, 82, 83, 95 draw to Using a monitoring periodicity or monitoring occasion of a search space, classified in class  H04W 72/0466.
Claims: 1, 6, 10, 11, 18, 19, 25, 30, 34, 36, 42, 43, 49, 54, 58, 60, 66, 67, 73, 78, 82, 84, 90, 91, 97 draw to Using carrier bandwidth part (BWP) switching and an active carrier BWP, classified in class H04W 28/26.
Claims: 1, 6, 11-13, 30, 34, 37-39, 54, 58, 61-63, 78, 82, 85-87 draw to Using a configured DCI size via RRC configuration classified in class  H04W 28/12.
Claims: 1, 6, 14-17, 24, 30, 34, 40, 41, 48, 54, 58, 64, 65, 72, 78, 82, 88, 89, 96 draw to Using padding or truncating information and an initial carrier bandwidth part (BWP), classified in class H04W 72/1263.
claims: 1, 6, 20-22, 26-28, 30, 34, 44-46, 50-52, 54, 58, 68-70, 74-76, 78, 82, 92-94, 98-100 draw to Using a supplemental uplink or a supplemental link, classified in class H04W 40/30.
This application contains claims directed to the following patentably distinct species, Group I, Group II , Group III, Group IV, Group V, Group VI. The species are independent or Group I draw to Using both a first number of DCI sizes parameter and a second number of DCI sizes parameter, Group II draw to Using a monitoring periodicity or monitoring occasion of a search space, Group III draw to Using carrier bandwidth part (BWP) switching and an active carrier BWP, Group IV draw to Using a configured DCI size via RRC configuration, Group V draw to Using padding or truncating information and an initial carrier bandwidth part (BWP), Group VI. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Group I, Group II , Group III, Group IV, Group V, Group VI are classified in different subclasses/classes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
        Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination as indicated is proper.
        Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461